561 So.2d 1265 (1990)
Ramon PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2269.
District Court of Appeal of Florida, Third District.
May 22, 1990.
Bennett H. Brummer, Public Defender, and Carl L. Masztal, Special Asst. Public Defender, and Rhonda Anne Anderson, for appellant.
Robert A. Butterworth, Atty. Gen., and Charles M. Fahlbusch, Asst. Atty. Gen., for appellee.
Before COPE, GERSTEN and GODERICH, JJ.
PER CURIAM.
Appellant, Ramon Perez, appeals his conviction for conspiracy to traffic in cocaine. We affirm.
Appellant contends that the trial court erred in denying his motion for judgment of acquittal because the evidence: (1) was insufficient to show that he conspired to traffic in cocaine; and (2) supported his hypothesis of innocence.
The rule in reviewing the denial of a judgment of acquittal is to construe all facts, inferences, and conclusions against the movant. Lynch v. State, 293 So.2d 44 (Fla. 1974). Since a conspiratorial agreement can be inferred from circumstantial evidence indicative of an overall plan, LaPolla v. State, 504 So.2d 1353 (Fla. 4th DCA 1987), and a jury is not required to *1266 accept or believe a defendants testimony or theory of defense, see Perez v. State, 517 So.2d 106 (Fla. 3d DCA 1987), we affirm appellant's conviction.
Affirmed.